Title: From Thomas Jefferson to John Brown, 9 June 1806
From: Jefferson, Thomas
To: Brown, John


                        
                            Dear Sir
                            
                            Washington June 9. 06.
                        
                        I take the liberty of putting the inclosed under your cover because it is suggested that Dr. Brown may be
                            gone to New Orleans. and I leave the letter to him open for your perusal, praying you to do with respect to the letter or
                            the object of it whatever the existing circumstances, which are not known to me may render most expedient. if in his
                            absence you can give me any information which would enable us to take definitive measures, it would oblige me.
                        All our internal affairs appear tranquil. the public in this member of our union have recieved no impression
                            whatever from the efforts of some who have deflected from their former course. our information from England makes us hope
                            for a settlement there which may be accepted. nor are we without hopes as to France & Spain, notwithstanding every thing
                            was done here, which could be done by a few, to render abortive our efforts at a peaceable settlement. however having but
                            just learnt the arrival of the Hornet in France, we are yet to learn what may be our prospects. I salute you with
                            friendship & assure you of my constant respect & esteem.
                        
                            Th: Jefferson
                            
                        
                    